Name: COMMISSION REGULATION (EEC) No 1099/93 of 4 May 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 6. 5. 93 Official Journal of the European Communities No L 112/5 COMMISSION REGULATION (EEC) No 1099/93 of 4 May 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. I1) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 112/6 Official Journal of the European Communities 6. 5 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 110 |j70 j 51 [ New potatoes 32,20 1294 242,08 62,92 212,12 8552 25,83 58945 70,70 25,31 1 20 0702 00 9ol Tomatoes 78'52 3155 590&gt;27 153'43 517'22 20852 62&gt;" 143721 172,40 61,71 1.30 0703 10 19 Onions (other than seed) 30,24 1215 227,32 59,09 199,19 8030 24,26 55350 66,39 23,76 1.40 0703 20 00 Garlic 192,37 7730 1446,13 375,90 1267,16 51086 154,33 352110 422,37 151,20 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 160 ex 0704 10 90 ) Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127'38 45&gt;06 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 95,54 3839 718,21 186,69 629,33 25372 76,65 174874 209,77 75,09 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 72,65 2919 546,13 141,96 478,54 19292 58,28 132975 159,50 57,10 1,110 0705 1 1 9o| Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 34,35 1380 258,28 67,13 226,31 9124 27,56 62887 75,43 27,00 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1 150 0707 00 19| Cucumbers 50,37 2024 378,69 98,44 331,83 13378 40,41 92207 110,60 39,59 1 160 0708 10 9o} PeaS (Pisum sativum) 293,01 11774 2 202,63 572,55 1 930,04 77811 235,07 536307 643,32 230,29 1.170 Beans : U7(U n  ¢  ¢ inl BCT Spp"' Phaseolus 1 37,58 5529 1034,28 268,85 906,28 36537 110,38 251832 302,08 108,140708 20 90J spp.) ' ... » » 1.170.2 070820 i °l Beans (Phaseolus ssp., vulga- 171 25 6g82 12g7,38 334,64 1 128,06 45478 137,39 313457 376,00 134,600708 20 90 ) rts var. Compressus Savt) ' ... , ». 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249 524 299,31 107,15 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 544,10 21865 4090,13 1063,19 3 583,96 144490 436,51 995886 1194,61 427,65 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 55,67 2237 418,53 108,79 366,73 14785 44,66 101907 122,24 43,76 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 65,70 2 640 493,94 128,39 432,82 17449 52,71 120269 144,26 51,64lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 1240 0709 60 10 Sweet peppers 174,37 7007 1310,81 340,73 1 148,59 46306 139,89 319164 382,85 137,05 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 78,62 3159 591,02 153,63 517,88 20878 63,07 143904 172,62 61,79 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 29,44 1183 221,33 57,53 193,94 7818 23,62 53891 64,64 23,14 fresh 2.30 ex 0804 30 00 Pineapples, fresh 45,24 1818 340,11 88,41 298,02 12015 36,29 82812 99,33 35,56 240 ex 0804 40 90 1 Avocados' fresh 118'23 4751 888'80 231,03 778,80 31398 94,85 216410 259,59 92,93 6. 5. 93 Official Journal of the European Communities No L 112/7 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 167,21 6719 1 257,00 326,74 1101,44 44405 134,15 306062 367,13 131,42 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 080510 31 Sanguines guines ^ Semi"San" 32,48 1305 244,16 63,46 213,94 8625 26,05 59450 71,31 25,520805 10 41 J 2.60.2 0805 10 15 -  Navels, Navelines, Nave ­ 0805 10 25 lates* Salustianas* Vernas* &lt;/\ 1290 ^ a 1 i ^ « «&lt;% ^ ^ m .0805 10 35 Valencia lates, Maltese! 32,10 1 290 241,33 62,73 211,47 8 525 25,75 58762 70,48 25,23 0805 10 45J Shamoutis, Ovalis, Trovita i and Hamlins 2.60.3 0805 10 19 0805 10 39  Others 23&gt;55 944 176,29 155&gt;16 6258 18&gt;81 43923 51 '58 18'59 0805 10 491 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 68,35 2 742 511,68 133,24 450,35 18163 54,59 127485 149,72 53,96 2.70.2 ex 0805 20 30  Monreales and Satsumas 72,94 2931 548,32 142,53 480,46 19370 58,52 133508 160,14 57,33 2.70.3 ex 0805 20 50  Mandarins and wilkings 71,68 2880 538,84 140,06 472,16 19035 57,50 131201 157,38 56,34 2 70A ex 0805 20 9o ) Tangerines and others 43'33 1741 325,72 84,66 285,41 11506 34,76 79309 95,13 74,05 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 24,65 990 185,36 48,18 162,42 6548 19,78 45132 54,13 19,38 limonum) fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia) 194,69 7 823 1 463,56 380,44 1 282,44 51702 156,19 356356 427,46 153,02 fresh 2.90 Grapefruit, fresh : 250.1 ex 0805 40 00  white 28,86 1 159 216,96 56,39 190,11 7664 23,15 52827 63,36 22,68 2.90.2 ex 0805 40 00  pink 56,47 2269 424,50 110,34 371,97 14996 45,30 103361 123,98 44,38 2.100 0806 10 11 ] 0806 10 15 Table grapes 121,85 4896 916,03 238,11 802,67 32360 97,76 223041 267,54 95,77 0806 10 19J 2.110 080710 10 Water-melons 59,64 2 396 448,33 116,54 392,85 15838 47,84 109162 130,94 46,87 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 51,96 2088 390,61 101,53 342,27 13799 41,68 95108 114,08 40,84 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 080710 90  other 127,81 5136 960,80 249,75 841,90 33941 102,54 233941 280,62 100,45 2.130 0808 10 911 0808 10 93 Apples 51,37 2064 386,16 100,38 338,37 13642 41,21 94026 112,78 40,37 0808 10 99 2.140 Pears 2.140.1 0808 20 31 ???  Nashi pyrifo- 1 25,11 5027 940,49 244,47 824,10 33224 100,37 228995 274,69 98,33 0808 20 35 ha) 0808 20 39] 2.140.2 0808 20 311 0808 20 35 Other 65,46 2630 492,08 127,91 431,18 17383 52,51 119815 143'72 51 '45 0808 20 391 2.150 0809 10 00 Apricots 149,80 6026 1 116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 2-160 SoSo5Sinl Cherries 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 0809 21) "0 ] 2.170 ex 0809 30 00 Peaches 130,39 5240 980,23 254,80 858,92 34628 104,61 238672 286,29 102,49 No L 112/8 Official Journal of the European Communities 6. 5. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 144,57 5809 1086,81 282,51 952,32 38393 115,99 264624 317,42 113,63 2,190 0809 40 191 Plums 157'20 6 317 1 181 &gt;69 307,17 1 035,45 41745 126,11 287725 345,14 123,55 2-200 oIlO 10 9ot Strawberries 151 '62 6092 1139,75 296,27 998,70 40263 121,64 277513 332,88 119,16 2.205 0810 20 10 Raspberries 1 057,1 42483 7946,97 2065,75 6963,49 280738 848,14 1934968 2321,08 830,90 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 081090 10 Kiwi fruit (Actinidia chinensis 74,89 3009 563,02 146,35 493,34 19889 60,08 137087 164,44 58,86 Planch.) 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 360,94 14504 2 713,27 705,29 2 377,49 95850 289,57 660641 792,46 283,69 fruit) 2.250 ex 0810 90 30 Lychees 78,61 3143 587,26 152,61 520,94 20747 62,99 147812 171,51 62,56